Citation Nr: 0201532	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  94-33 522	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
joint pain and osteochondritis dissecans of the left knee, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for patellofemoral 
joint pain and osteochondritis dissecans of the right knee, 
currently rated as 20 percent disabling.

3.  Entitlement to a rating higher than 10 percent for 
osteoarthritis of the left knee.

4.  Entitlement to a rating higher than 10 percent for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
October 1987 to July 1989.

In December 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied the 
veteran's claims for increased ratings for the patellofemoral 
joint pain and osteochondritis dissecans affecting his knees.  
At the time, he had separate 10 percent ratings for each 
knee.  He appealed to the Board of Veterans' Appeals (Board) 
for higher ratings, and in March 1996, during the pendency of 
his appeal, the RO increased the ratings for each knee to 
20 percent.  He continued with his appeal, requesting ratings 
higher than 20 percent.  The Board subsequently issued a 
decision in March 1998 denying the claims for ratings higher 
than 20 percent, and the veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  After 
reviewing a November 1998 motion filed by VA's General 
Counsel, the Court vacated the Board's decision in February 
1999 and remanded the case to the Board for further 
development and readjudication.  So the Board, in turn, 
remanded the case to the RO in Waco, Texas, in January 2000 
to comply with the directives specified since that RO had 
assumed jurisdiction over his case after he relocated to that 
state.

In March 2001, while on remand, the RO granted service 
connection for osteoarthritis of the left knee and for 
arthritis of the right knee and assigned separate 10 percent 
ratings in addition to the separate 20 percent ratings the 
veteran already had for his bilateral patellofemoral joint 
pain and osteochondritis dissecans.  The RO continued to deny 
ratings higher than 20 percent for those disabilities, 
however, and he appealed to the Board-not only continuing to 
allege that he is entitled to ratings higher than 20 percent 
for his bilateral patellofemoral joint pain and 
osteochondritis dissecans, but also alleging that he is 
entitled to initial ratings higher than 10 percent for his 
bilateral osteoarthritis.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  So he currently has four 
claims before the Board.  38 C.F.R. § 20.200 (2001).


FINDINGS OF FACT

1.  The veteran has osteoarthritis and osteochondritis 
dissecans in his left knee and, as a result, experiences 
chronic pain and painful motion in his patellofemoral joint, 
and tenderness, crepitus, effusion, and weakness-
particularly during prolonged standing; however, despite 
these symptoms, he has maintained full extension in this knee 
and, at most, has no more than slight-to-moderate limitation 
of flexion; he also does not have any objective clinical 
indications whatsoever of instability, subluxation or laxity, 
and the VA physician who most recently examined him for 
compensation purposes in May 2000 indicated that he has 
little or no additional functional loss-including additional 
limitation of motion above and beyond that objectively shown, 
due to his pain and weakness, or due to such other factors as 
swelling, muscle spasm, atrophy, locking, or "slowing" via 
limitation of coordination or speed.

2.  The veteran has arthritis and osteochondritis dissecans 
in his right knee and, as a result, experiences chronic pain 
and painful motion in his patellofemoral joint, and 
tenderness, crepitus, effusion, and weakness-particularly 
during prolonged standing; however, despite these symptoms, 
he has maintained full extension in this knee and, at most, 
has no more than slight-to-moderate limitation of flexion; he 
also does not have any objective clinical indications 
whatsoever of instability, subluxation or laxity, and the VA 
physician who most recently examined him for compensation 
purposes in May 2000 indicated that he has little or no 
additional functional loss-including additional limitation 
of motion above and beyond that objectively shown, due to his 
pain and weakness, or due to such other factors as swelling, 
muscle spasm, atrophy, locking, or "slowing" via limitation 
of coordination or speed.



CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 
20 percent for the patellofemoral joint pain and 
osteochondritis dissecans of the left knee.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, 4.118, Diagnostic Codes 5257, 5260, 
5261, 7803, 7804, 7805 (2001).

2.  The criteria have not been met for a rating higher than 
20 percent for the patellofemoral joint pain and 
osteochondritis dissecans of the right knee.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, 4.118, Diagnostic Codes 5257, 5260, 
5261, 7803, 7804, 7805 (2001).

3.  The criteria have not been met for a rating higher than 
10 percent for the osteoarthritis of the left knee. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.118, Diagnostic Codes 
5003, 5010, 5255, 5260, 5261, 7803, 7804, 7805 (2001).

4.  The criteria have not been met for a rating higher than 
10 percent for the arthritis of the right knee. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, 4.118, Diagnostic Codes 5003, 5010, 
5255, 5260, 5261, 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  But in cases such as this, 
however, where the veteran is requesting increased ratings 
for two disabilities that already were service-connected when 
he filed his claims in July 1992 (namely, his bilateral 
patellofemoral joint pain and osteochondritis dissecans), 
and is also requesting higher initial ratings for his two 
other disabilities that just recently were service connected 
(referring to his arthritis), then his current level of 
functional impairment due to his patellofemoral joint pain 
and osteochondritis dissecans is of primary importance with 
respect to those claims, whereas, concerning his other claims 
for the osteoarthritis, the Board also must consider whether 
he is entitled to "staged" ratings to compensate him for 
times since filing these claims when these disabilities may 
have been more severe than at other times during the course 
of his appeal.  Compare and contrast the holding in Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) with the holding 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's knees have been examined and evaluated by VA 
and private doctors on a number of different occasions during 
the last several years-since he filed his claims at issue 
for higher ratings in July 1992, and the objective clinical 
findings essentially have remained the same.  The only 
difference has been the actual degree of his functional 
impairment, but the RO has increased his ratings, when 
warranted, proportionate to the level of increase in his 
functional loss due to his disabilities.  Although he 
initially received a noncompensable, i.e., 0 percent rating 
when his patellofemoral joint pain and osteochondritis 
dissecans were first service connected in January 1990, his 
ratings since have been increased to 10 percent in August 
1991 based primarily on the results of a July 1991 VA 
compensation examination, and eventually to their current 
level of 20 percent in March 1996 based on more recent VA 
compensation examinations in August 1992, October 1992, 
and most significantly in October 1995.

The more recent of the records alluded to above confirmed the 
veteran experienced chronic pain and painful motion in his 
knees-particularly during prolonged standing.  Those records 
also confirmed that he had tenderness around his patellae, 
slight or mild-to-moderate swelling, mild effusion, crepitus 
("grating" and clicking), locking, and occasional 
limitation of motion which sometimes was present and 
other times not, or at least to a much lesser extent.  During 
his August 1992 VA compensation examination, for example, he 
had range of motion in his knees from 0 to 135 degrees, 
extension to flexion-which is only marginally less than 
the 0 to 140 degrees range that VA considers to be "normal" 
range of motion.  See 38 C.F.R. § 4.71, Plate II.  He also 
had essentially the same range of motion during his VA 
compensation examination about two months later, in October 
1992, when his extension to flexion in his right knee was 
from -1 degrees (i.e., 1 degree past the normal 0 degree 
terminal point) to 130 degrees, and from -2 degrees 
to 125 degrees in his left knee.  But during his October 1995 
VA compensation examination, his range of motion had 
decreased considerably to from only 
-10 degrees to 80 degrees in his right knee and from only 0 
to 90 degrees in his left knee.  And other contemporaneous 
medical records on file indicate the locking in his knees 
eventually became so frequent that he had to undergo 
arthroscopic surgery on his left knee in April 1994 for a 
partial medial meniscectomy and to remove loose bodies.  He 
later underwent additional surgery on his right knee on two 
different occasions for the very same reasons-initially in 
August 1995 and more recently in May 1998.  The August 1995 
procedure involved an open arthrotomy, with a residual 6.5 cm 
(x) 0.8 cm surgical scar in the vertical direction, whereas 
the latter procedure in May 1998 was arthroscopic and far 
less invasive.

The veteran acknowledged during his most recent VA 
compensation examination in May 2000, however, that he has 
not experienced any recurrence of the locking in his knees 
since his surgeries.  And the RO already has compensated him 
for the times that he needed to convalesce following his knee 
surgeries to alleviate the locking by assigning temporary 
total ratings of 100 percent under the provisions of 
38 C.F.R. § 4.30 ("paragraph 30").  So to the extent he was 
more disabled during the weeks immediately after those 
procedures-while he recovered, he already has been 
compensated for that at the maximum possible rate of 100 
percent to account for the fluctuations in the severity of 
his knee problems.  And as alluded to earlier, in addition to 
that, the RO also twice increased the ratings for his 
patellofemoral joint pain and osteochondritis dissecans to 
otherwise compensate him for his increasing degree of 
functional impairment due to his chronic pain ("aching") 
and painful motion, and due to his limitation of motion, 
tenderness, crepitus, effusion, and weakness-particularly 
during prolonged standing.  And this includes the RO most 
recently assigning separate 10 percent ratings for his 
osteoarthritis in March 2001, aside from the separate 20 
percent ratings that he already had for his patellofemoral 
joint pain and osteochondritis.  The dispositive issue 
therefore is whether there is a legal basis for assigning 
even higher ratings-for either knee, without violating VA's 
prohibition against "pyramiding" of disabilities by overly 
compensating him for the very same symptoms and 
manifestations, such as his pain, which may overlap amongst 
his disabilities.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), citing 38 C.F.R. §§ 4.14, 4.25.

The veteran's patellofemoral joint pain and osteochondritis 
dissecans are partly rated according to the criteria of 38 
C.F.R. § 4.71a, Diagnostic Code 5257, which pertains to 
"other" impairment of the knee-to include recurrent 
subluxation or lateral instability.  If the overall 
impairment is slight, then a 10 percent rating is warranted, 
if moderate a 20 percent rating, and if severe a 30 percent 
rating.  Id.

The records of the treatment the veteran has received in a VA 
outpatient clinic and from his private doctors since April 
1994, as well as the reports of his several VA compensation 
examinations in August 1992, October 1992, October 1995, 
April 1997, and May 2000, show that-despite his need for the 
surgeries-he has not had any objective clinical indications 
of instability, laxity or subluxation.  The ligaments and 
cartilage in his knees have been stable to varus and valgus 
stress testing in both extension and flexion, and he 
consistently has had negative anterior and posterior drawer 
tests as well as negative Lachman's and McMurray's.  Clearly 
then, he is not entitled to a rating higher than 20 percent 
for his patellofemoral joint pain and osteochondritis 
dissecans-in either knee, under the criteria of Code 5257, 
despite his complaints of weakness in his knees during his 
most recent VA compensation examination in May 2000.  The VA 
physician who conducted that evaluation indicated the veteran 
did not describe any instability, per se, and that none was 
found during the objective clinical portion of that 
evaluation.  So even assuming that he at times experiences 
weakness, it is no more than moderate and, thus, no more than 
20 percent disabling under Code 5257.

Since, however, the veteran also has osteoarthritis in the 
joints of both knees, other codes are applicable too.  And 
osteoarthritis is rated under the criteria of 38 C.F.R. § 
4.71a, Diagnostic Codes 5003-5010, which in turn indicate 
that it will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  Here, the specific joints involved are in 
the knees, so Code 5260 for limitation of flexion and Code 
5261 for limitation of extension apply.

Under Code 5260, a noncompensable, i.e., 0 percent rating is 
warranted if flexion is limited to no more than 60 degrees; a 
10 percent rating requires flexion limited to no more than 45 
degrees, a 20 percent rating to no more than 30 degrees, and 
a 30 percent rating to no more than 15 degrees.

Conversely, under Code 5261, a noncompensable rating of 0 
percent is warranted if extension is limited to no more than 
5 degrees; a 10 percent rating requires extension limited to 
no more than 10 degrees, a 20 percent rating to no more than 
15 degrees, a 30 percent rating to no more than 20 degrees, a 
40 percent rating to no more than 30 degrees, and a 50 
percent rating to no more than 45 degrees.

Code 5003 pertaining to osteoarthritis also states that, even 
when the limitation of motion of the specific joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating is for application, nonetheless, for each 
such major joint or group of minor joints affected by the 
limitation of motion-to be combined, not added, under Code 
5003.  Furthermore, even in the total absence of any 
limitation of motion, a 10 percent rating still will be 
assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  And a 20 
percent still can be assigned in these situations if there is 
the evidence necessary to satisfy the requirements for the 
lesser 10 percent rating, in addition to occasional 
incapacitating exacerbations.  However, these ratings will 
not be combined with those based on limitation of motion.

Also, when determining the severity of musculoskeletal 
disabilities such as the ones at issue, which are at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated-due to the extent of his 
pain or painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms may "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

The veteran does not have sufficient limitation of motion in 
either knee attributable to his osteoarthritis to warrant a 
rating higher than 10 percent, even considering his pain and 
painful motion at their worst.  He had the following ranges 
of motion, from extension to flexion in degrees, on the dates 
indicated:

Exam Date			Right Knee				Left Knee
8/92 VA C&P		0 to 135				0 to 135
10/92 VA C&P		-1 to 130				-2 to 125
4/94 VA OPC		NR					-5 to 115
10/95 VA C&P		-10 to 80				0 to 90
3/97 VA OPC		"full"					"full"
4/97 VA C&P		0 ("full") to 135			0 
("full") to 130
6/98 VA OPC		0 to 120				NR
5/2000 VA C&P		0 to 120 (active)			0 to 130 
(active)
				0 to 125 (passive)			0 to 135 
(passive)

*C&P means the evaluation was conducted for compensation and 
pension purposes
*OPC means it occurred in an outpatient clinic
*NR denotes not reported
*active means the veteran did it on his own
*passive means the VA examiner assisted him

So as is readily apparent from the above data, although the 
veteran has had some appreciable limitation of motion in his 
knees when examined on the various occasions since August 
1992, the extent of it, unfortunately, never has been 
sufficient to even warrant even a noncompensable rating of 0 
percent under Codes 5260 and 5261.  And to further put this 
in perspective, this even includes when he had the least 
amount of range of motion in October 1995, just after he had 
undergone his most invasive surgery only about two months 
earlier in August 1995.  Moreover, the VA physicians who 
examined him in April 1997 and May 2000 determined that he 
did not have any (or, at most, little to no) additional 
functional loss-including additional limitation of motion 
above and beyond that objectively demonstrated, due to his 
pain and painful motion, or alternatively due to such other 
factors as his purported weakness, limited or excess 
movement, premature or excess fatigability, swelling, muscle 
spasm, atrophy, locking, or "slowing" via limitation of 
coordination or speed.  Rather, the May 2000 VA examiner 
indicated the veteran's pain was merely a "nagging" type 
discomfort with "little or no [resulting] interference" 
with the actual functioning of his knees.  Also, although he 
said that he experiences swelling, when questioned about this 
further it appeared to the VA examiner that the veteran's 
knees "hardly [swell] at all and certainly never balloon up 
with significant or major swelling."  Moreover, "[h]e did 
not describe any muscle spasm voluntarily or on direct 
questioning."  So even assuming that he has some 
quantifiable degree of additional functional loss in his 
knees due to these symptoms-especially more discomfort after 
prolonged standing at his job or elsewhere, those occasions 
when his symptoms are most prevalent still do not provide a 
basis for assigning ratings higher than 20 percent 
for his bilateral patellofemoral joint pain under Code 5257 
or ratings higher than 10 percent for his bilateral 
osteoarthritis under Codes 5003 and 5010, or in light of the 
Court's holding in DeLuca.


The Board also notes that, since the veteran does not have 
any instability in either knee, he cannot receive extra 
compensation for that under Code 5257 in addition to his 
osteoarthritis under Code 5003.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  And even if he 
sometimes experiences "weakness" in his knees-which is 
akin to instability although not necessarily evident when 
examined by VA, he still does not have sufficient limitation 
of motion (i.e., to a compensable degree) in either knee to 
warrant additional compensation for the de facto instability 
and osteoarthritis.  See VAOPGCPREC 9-98 (August 14, 1998).

The VA physicians who have examined the veteran during the 
last several years, particularly more recently, have used 
such descriptive language as "slight," "mild" and at most 
"moderate" in characterizing the severity of his symptoms.  
And although their use of those adjectives in describing the 
extent of his functional impairment is not altogether 
determinative of the ratings that should be assigned for his 
disabilities, this is probative evidence against his claims 
for higher ratings since some of the codes at issue-
particularly Code 5257, use this very same language for 
rating his disabilities and the physician's medical opinions 
in this regard must be considered in that context.  See 
38 C.F.R. §§ 4.2, 4.6; see also Timberlake v. Gober, 14 
Vet. App. 122, 129 (2000); Wray v. Brown, 7 Vet. App. 488, 
492 (1995).  Similarly, there is no medical evidence 
of record indicating the veteran has "marked" disability in 
his knees (as opposed to "slight" or "moderate" 
impairment) to warrant additional compensation under Code 
5255 at the level of 30 percent.  And although he has pain 
and tenderness in the area underneath his surgical scars, 
particularly the one related to the open arthrotomy on his 
right knee in August 1995, there is no objective clinical 
indication of any associated functional limitation in this 
knee (or in his other knee) as a residual of his scars.  See 
38 C.F.R. § 4.118, Code 7805.  And to the extent they are 
painful and tender, he already is receiving appropriate 
compensation for that since he, in effect, has a higher 
rating for his pain and painful motion even though he does 
not have sufficient limitation of motion, without considering 
his pain, to warrant the ratings that he currently has.  
See 38 C.F.R. §§ 7803 and 7804.

It is not the Board's intent, in the discussion above 
concerning the merits of this case, to in any way trivialize 
the severity of the veteran's complaints concerning his knees 
or the sincerity of his beliefs concerning the gravity of his 
symptoms.  Indeed, the mere fact that he has had to undergo 
surgery on each knee (once on his left knee and twice on his 
right knee) is prima fascia evidence of this.  But inasmuch 
as he is not qualified to give a probative opinion concerning 
the status of his disabilities as determined by the criteria 
of the rating schedule, there is no means to increase the 
ratings for them based on the medical evidence currently 
of record, especially since none of the other codes of the 
rating schedule that might provide a basis for a higher 
rating apply.  He obviously does not have "ankylosis" 
in either knee, favorable or unfavorable, because, despite 
his various symptoms, he has managed to maintain a 
significant degree of range of motion-in fact, to the extent 
that he is not entitled to even the minimum compensable 
rating of 0 percent on the basis of his range of motion, 
alone.  Ankylosis, on the other hand, means that he has 
complete "immobility and consolidation of [the knee] joint 
due to disease, injury, [or] surgical procedure."  See Lewis 
v. Derwinski, 3 Vet. App. 259, (1992).  Consequently, the 
provisions of Code 5256, pertaining to ankylosis, do not 
apply.

The Board notes additionally that there is no objective 
indication that the veteran's knee disabilities have caused 
marked interference with his employment (i.e., beyond that 
contemplated in the ratings assigned), or that they have 
necessitated frequent periods of hospitalization, or that 
they otherwise have rendered impractical the application of 
the regular schedular standards.  Most of his treatment, 
including his arthroscopic surgeries, has been on an 
outpatient basis-as opposed to as an inpatient while 
hospitalized.  And of equal or even greater significance, the 
VA physician who examined the veteran in May 2000 indicated 
that he does not begin to experience any pain in his knees 
until about 2 hours after he has worked at his job.  And even 
then, his pain has not been sufficient to cause any 
substantial time away from work (on sick or medical leave).  
Indeed, the VA examiner indicated the veteran has been able 
to maintain satisfactory performance at his job even though 
it is a physically high intensive type position wherein he 
has quality control reviews based in terms of how much work 
is put out per unit of time, meaning he has to move quickly 
to meet his goals.  And his pain does not prevent him from 
doing this for a full 8-hour work day and has not slowed him 
down very much.  Furthermore, the VA examiner went on to 
indicate the veteran even has another, second "extra" job 
that he works an additional 4 hours each day without any 
functional hindrance.  Consequently, he clearly is not 
entitled to consideration of an increased rate of 
compensation on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The medical and other evidence of record shows that the 
overall severity of the veteran's bilateral patellofemoral 
joint pain and osteochondritis dissecans is most commensurate 
with the separate 20 percent ratings that he currently has, 
and that the overall severity of his bilateral osteoarthritis 
is most commensurate with the separate 10 percent ratings he 
currently has.  And since the RO increased his ratings at 
various times since he filed his current claims-either to 
compensate him for the time he needed to convalesce following 
his surgeries or when his symptoms had increased otherwise, 
that was tantamount to assigning "staged" ratings like 
those contemplated in the Fenderson decision.  The 
preponderance of the evidence, however, is against his claims 
for ratings higher than he currently has, so the benefit-of-
the- doubt rule does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In denying the claims on appeal, the Board is mindful of the 
rather recently enacted Veterans Claims Assistance Act of 
2000 (the "VCAA").  This new law since has been codified, 
as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 1991 & Supp. 2001), and the implementing 
regulations are found at 66 Fed. Reg., No. 168, 45620-45632 
(Aug. 29, 20001).  The VCAA eliminated the concept of a well-
grounded claim and requires that VA provide more notification 
and assistance to the veteran in apprising him of the 
evidence needed to substantiate his allegations and assisting 
him in obtaining the evidence once identified.  With certain 
exceptions that are not relevant to this particular appeal, 
the VCAA applies to claims that were filed on or after the 
date of its enactment, November 9, 2000, or to claims that 
were filed prior to that date and which are still pending.  
VAOPGCPREC 11-2000 (Nov. 27, 2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Ordinarily, a change in the law during the pendency of the 
appeal might require remanding the case to the RO to avoid 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Here, however, 
that is unnecessary since the RO already apprised him of the 
VCAA in an April 2001 letter, which also discussed the legal 
implications of this new law insofar as notifying him of the 
type of evidence needed to prevail in his appeal and with 
respect to VA's obligation to assist him in obtaining the 
evidence that he identifies as relevant to his claim.  But he 
did not identify or submit any additional evidence for 
consideration, and there is no indication that any additional 
medical or other evidence, not already of record, appears to 
be forthcoming.  Indeed, he had indicated as much in a 
statement that same month-requesting that his case 
immediately be re-submitted to the Board for a final 
decision, without waiting 60 more days, since he had "made 
[his] case clear" and had "no additional evidence to 
furnish."  So it would be pointless to remand his claims to 
the RO when all of the procedural safeguards and development 
required by the VCAA already have been satisfied.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with 
no benefit flowing to the veteran); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).



ORDER

The claim for an increased rating for patellofemoral joint 
pain and osteochondritis dissecans of the left knee is 
denied.

The claim for an increased rating for patellofemoral joint 
pain and osteochondritis dissecans of the right knee is 
denied.

The claim for a higher rating for osteoarthritis of the left 
knee is denied.

The claim for a higher rating for arthritis of the right knee 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

